Order entered December 5, 2017




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-17-00120-CR

                               JAMES BILBRO, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 4
                                 Dallas County, Texas
                         Trial Court Cause No. F15-23845-K

                                        ORDER
       Before the Court is James Bilbro’s November 29, 2017 unopposed Motion for Leave to

File Post-Submission Reply Brief. We GRANT the motion and DIRECT the Clerk to file the

Reply Brief tendered by Bilbro on November 29, 2017.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         PRESIDING JUSTICE